Title: From George Washington to the United States Senate, 3 March 1791
From: Washington, George
To: United States Senate



Gentlemen of the Senate
United States 3rd March 1791.

Certain vacancies having taken place in the Offices of the Troops established by an Act passed on the 30⟨th⟩ of April 1790, I nominate, to fill those vacancies, the persons whose names are in the annexed list under the head of the first Regiment. I likewise nominate the persons to fill the Offices affixed to their names in the annexed list under the head of the Second Regiment, agreeably to a Law passed this day.

Go: Washington

